Citation Nr: 1106988	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee disability 
and, if so, whether the reopened claim may be granted.  

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of left (major) wrist Colles' 
fracture, with arthrosis.  

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected right knee arthritis.  

4.  Entitlement to a disability rating in excess of 10 percent 
for service-connected right knee chondromalacia patella.  

5.  Entitlement to a compensable disability rating for service-
connected residual right knee scars.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to June 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In November 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  

The issue of entitlement to service connection for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  




FINDINGS OF FACT

1.  In a January 1980 rating decision, the RO denied entitlement 
to service connection for bilateral chondromalacia patella.  The 
Veteran did not perfect an appeal that decision, and it became 
final.

2.  In a July 1998 rating decision and April 1990 Board decision, 
the RO and Board determined that new and material evidence 
sufficient to reopen the claim of service connection for a left 
knee disability had not been submitted.  

3.  Entitlement to service connection for right knee 
chondromalacia patella was established in a rating decision dated 
in May 1990 (issued in June 1990).  

4.  Evidence received since the final 1990 Board decision is new, 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for a left knee disability, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim, so as to permit 
reopening of the claim.  

5.  The competent, credible, and probative evidence of record 
reflects that the Veteran's service-connected residuals of left 
wrist Colles' fracture with arthrosis, is manifested by 
subjective complaints of constant pain, decreased range of 
motion, and occasional swelling, numbness, and cramping in the 
left hand and fingers.  The objective evidence of record reflects 
that the Veteran's service-connected left wrist disability is 
manifested by degenerative arthritis, which is manifested by 
limited, painful motion and tenderness over the radial side of 
the wrist, without ankylosis.  The Veteran is able to demonstrate 
dorsiflexion to no less than 32 degrees and palmar flexion to no 
less than 38 degrees.  

6.  The competent, credible, and probative evidence of record 
reflects that the Veteran's service-connected right knee 
disability is manifested by chondromalacia patella and arthritis, 
which is manifested by painful motion limited to no more than 
eight degrees in extension and 80 degrees in flexion.  The lay 
and objective evidence reflects that the Veteran experiences no 
more than slight instability in the right knee joint, as there 
are no more than occasional subjective reports of giving way and 
intermittent objective evidence of instability and laxity in the 
right knee joint.  There are two residual surgical scars located 
on the right knee that are not deep, painful, or unstable.  The 
objective evidence also shows that the residual surgical scars do 
not cause limited motion or cover an area of 144 square inches or 
greater.  Additional functional impairment due to flare-ups of 
pain, incoordination, fatigability, or weakness is not 
demonstrated.


CONCLUSIONS OF LAW

1.  The January 1980 rating decision (issued in April 1980) 
denying service connection for bilateral chondromalacia patella 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2010).

2.  The July 1998 rating decision and April 1990 Board decision, 
which determined that new and material evidence sufficient to 
reopen the claim of service connection for a left knee disability 
had not been submitted, are final.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2010).

3.  New and material evidence to reopen the claim of entitlement 
to service connection for a left knee disability has been 
received, and the Veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

4.  The schedular criteria for a disability rating in excess of 
10 percent for service-connected residuals of left wrist Colles' 
fracture with arthrosis are not met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic 
Code 5010-5215 (2010).  

5.  The schedular criteria for a disability rating in excess of 
10 percent for service-connected right knee arthritis are not 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 
4.40, 4.45, 4.71(a), Diagnostic Code 5010-5261 (2010).  

6.  The schedular criteria for a disability rating in excess of 
10 percent for service-connected right knee chondromalacia 
patella are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5257 (2010).  

7.  The schedular criteria for a compensable disability rating 
for service-connected residual right knee scars are not met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.118(a), 
Diagnostic Codes 7803-7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for chondromalacia of the 
bilateral knees was denied in a January 1980 rating decision.  At 
that time, the RO noted that the service treatment records showed 
the Veteran complained of right knee problems just prior to 
service and that an arthrogram resulted in a diagnosis of 
chondromalacia patella.  The RO also noted that a bilateral knee 
condition was noted at the time of discharge.  However, the RO 
denied the Veteran's claim on the basis that, while an August 
1979 VA examination contained a diagnosis of bilateral 
chondromalacia patella, that diagnosis was rendered largely on 
the basis of history, with no evidence of the disability at the 
last examination.  

The Veteran was notified of the RO's decision in April 1980 and 
he submitted a timely notice of disagreement in response thereto.  
However, the Veteran did not perfect her appeal by submitting a 
timely substantive appeal following the issuance of the July 1981 
statement of the case.  Therefore, the January 1980 rating 
decision (issued in April 1980) became final.  See 38 U.S.C.A. 
§ 7105.  

In April 1988, the Veteran attempted to reopen her bilateral knee 
claim by submitting a March 1988 medical record, which noted that 
a diagnosis of chondromalacia patella was noted during service 
and that there was current evidence of chondromalacia patella in 
both knees.  However, after affording the Veteran a VA 
examination in May 1988, the RO confirmed the previous denial of 
service connection for bilateral chondromalacia patella, noting 
that examination of the Veteran's knees was negative, with only 
subjective complaints noted.  

The Veteran appealed the RO's determination in May 1988 by 
submitting a timely notice of disagreement and substantive 
appeal, and the claim was certified to the Board.  In April 1990, 
the Board determined that new and material evidence had been 
submitted to reopen and grant the claim of service connection for 
right knee chondromalacia patella, as the evidence, specifically 
a statement from the Veteran's private physician, showed that her 
right knee symptoms of grating and crepitation were consistent 
with the symptomatology shown in service.  As a result, 
entitlement to service connection for right knee chondromalacia 
patella was established in a May 1990 rating decision (issued in 
June 1990).  However, as to the Veteran's left knee, the Board 
determined that new and material evidence had not been submitted 
to reopen the previously denied claim, as the evidence received 
since the last final decision did not include objective clinical 
evidence of a chronic left knee disorder during service or 
proximate thereto or evidence of chronic left knee pathology in 
or after service.  

The Veteran did not appeal the Board's April 1990 decision to the 
United States Court of Appeals for Veterans Claims (Court) and, 
thus, it became final.  See 38 U.S.C.A. § 7104.  

Since the last final decision in April 1990, the Veteran has 
asserted that her current left knee disability is secondary to 
her service-connected right knee disability.  In support of her 
claim, she has testified that she believes her left knee 
disability is secondary to her service-connected right knee 
disability because she favors the right knee and puts all of the 
pressure on her left knee.  In this regard, the evidentiary 
record also contains VA outpatient treatment records which 
reflect that the Veteran has left knee pain after compensating 
for her right knee and that she puts more weight on the left knee 
because of her painful right knee.  See VA outpatient treatment 
records dated January and February 2009.  

At the time of the last final decision, there was no evidence 
showing or suggesting that the Veteran's current left knee 
disability was related to her military service, to include any 
disability determined to have been incurred therein.  Since the 
last final decision in April 1990, the Veteran has submitted lay 
and medical evidence which reflects that her current left knee 
disability may be related to her service-connected right knee 
disability and, in determining whether new and material evidence 
has been submitted to reopen a claim for service connection, the 
credibility of all evidence is presumed.  Therefore, the Board 
finds that such evidence is new, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim for entitlement to service 
connection for a left knee disability may be reopened.  See 38 
U.S.C.A. § 5108.  

However, as discussed below, a remand is necessary for additional 
evidentiary development to be completed.

Increased Ratings

Left Wrist

Entitlement to service connection for residuals of a left wrist 
Colles' fracture was established in January 1980, and the RO 
assigned a noncompensable (zero percent) disability rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215, 
effective July 1979.  At that time, the RO considered an August 
1979 VA examination report, which did not contain any pertinent 
evidence regarding the Veteran's left wrist.  

In an August 2007 rating decision, the RO increased the Veteran's 
disability rating to 10 percent under DC 5010-5215, effective 
December 2006, based upon X-ray evidence of arthrosis with 
limitation of motion and subjective complaints of pain.  Given 
the evidence related to the Veteran's left wrist disability, the 
RO assigned DC 5020-5215 to represent the evidence showing 
arthritis and limitation of motion in the left wrist.  

The Veteran has asserted that her service-connected left wrist 
disability warrants a disability rating higher than 10 percent.  
Therefore, the Board will evaluate her service-connected left 
wrist disability under all potentially applicable diagnostic 
codes, including DCs 5010 and 5215.  

At the outset, the Board notes that the Veteran is left-handed 
and that her service-connected left wrist disability affects her 
major extremity.  

Under DC 5215, a 10 percent disability rating is warranted where 
there is limitation of motion of the wrist on the major hand 
manifested by dorsiflexion limited to less than 15 degrees and 
palmar flexion limited in line with the forearm.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings will be rated as degenerative 
arthritis under DC 5003.  Under DC 5003, degenerative arthritis 
substantiated by X-rays will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups.  
Note 1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined with 
ratings based upon limitation of motion.  Note 2 states that the 
20 percent and 10 percent ratings based on X-ray findings will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 5003.

Review of the record reveals that the Veteran's service-connected 
left wrist disability is manifested by subjective complaints of 
constant pain, decreased range of motion, and occasional 
swelling, numbness, and cramping in the left hand and fingers 
with activity.  The objective evidence of record reflects that 
the Veteran's service-connected left wrist disability is 
manifested by degenerative arthritis, which was confirmed by X-
ray in January 2007, and tenderness over the radial side of the 
wrist.  The objective evidence also reflects that the Veteran 
does not have ankylosis in her left wrist as she is able to 
demonstrate movement in all planes of excursion.   Under DC 5214, 
a 30 percent evaluation is warranted for ankylosis of the wrist, 
favorable in 20º to 30º dorsiflexion; a 40 percent evaluation is 
warranted for ankylosis of the wrist, any other position, except 
favorable; and a 50 percent evaluation is warranted for 
unfavorable, in any degree of palmar flexion, or with ulnar or 
radial deviation.  In the absence of ankylosis, a higher rating 
under 38 C.F.R. § 4.71a, DC 5214 (2010) is not appropriate.   
However, the Veteran's left wrist movement is painful and 
limited, as she is able to demonstrate dorsiflexion to no more 
than 32 degrees and palmar flexion to no more than 38 degrees.  
There is, however, no additional limitation of motion due to 
pain, fatigue, lack of endurance, or incoordination with 
repetitive movement.  See VA examination reports dated October 
2003, July 2007, and March 2009.  

In evaluating the Veteran's increased rating claim under DC 5215, 
the Board notes that the preponderance of the evidence reflects 
that the Veteran has never demonstrated limitation of motion in 
dorsiflexion or palmar flexion which warrants a compensable 
disability rating.  Indeed, the evidence does not reflect that 
the Veteran has ever demonstrated dorsiflexion to 15 degrees or 
that she is unable to move her wrist beyond zero degrees in 
palmar flexion.  Therefore, DC 5215 does not assist the Veteran 
in obtaining a higher disability rating.  

However, because the Veteran's limitation of motion is 
noncompensable under DC 5215 and there is objective evidence of 
arthritis manifested by limited, painful motion, the 10 percent 
rating currently assigned under DC 5010-5215 is appropriate.  
Diagnostic code 5010 does not provide any other basis upon which 
to grant a disability rating higher than 10 percent, as the 
Veteran's service-connected left wrist disability does not 
involve two or more joint groups.  Therefore, the Board finds 
that a higher disability rating is not warranted under DC 5010.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful 
review of the available diagnostic codes and the medical evidence 
of record, the Board finds there are no other DCs that provide a 
basis to assign an evaluation higher than the 10 percent rating 
currently assigned.  

In making this determination, the Board has considered whether 
the Veteran's subjective complaints of occasional numbness and 
cramping in her left hand and fingers warrant higher or separate 
ratings for her left wrist disability.  In this regard, the 
Veteran has also reported that she is unable to hold things for 
long periods of time and that her grip strength is weak.  
However, the objective evidence of record reflects that the 
Veteran's left wrist is neurovascularly intact and that 
electromyogram (EMG) and nerve conduction studies have been 
negative for any evidence of carpal tunnel syndrome.  See VA 
outpatient treatment records dated July 2003, June 2007, and May 
2008.  In addition, the Board notes that the Veteran's service-
connected disability only involves her left wrist and there is no 
objective evidence of record which reflects that her subjective 
complaints of left hand and finger numbness and cramping are 
attributable to the service-connected left wrist disability.   
See 38 C.F.R. § 4.14 (2010) (the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation...is to be avoided).  
Therefore, the Board finds there is no basis upon which to grant 
a disability rating higher than 10 percent for the Veteran's 
service-connected left wrist disability.  

38 C.F.R. §§ 4.40 and 4.45 (2010) and the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require the Board to consider the 
Veteran's pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a separate 
rating for pain.  

Rather, in evaluating the Veteran's left wrist disability under 
the criteria of DeLuca, supra, the Board notes that the Veteran 
has reported that she experiences flare-ups of pain that are 
manifested by increased pain and limitation of motion.  Despite 
the Veteran's report of flare-ups, the physicians who conducted 
the VA examinations in July 2007 and March 2009 could not 
estimate the Veteran's additional loss of range of motion or 
function during a flare-up without reporting to speculation 
because the Veteran was not experiencing a flare-up at the time 
of the examination.  However, the Board finds no prejudice to the 
Veteran in this regard because the 10 percent rating currently 
assigned under DC 5215 is the highest rating under that criteria 
based on limitation of motion.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997) (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 38 
C.F.R. §§ 4.40 and 4.45 are applicable).  Therefore, the Board 
finds that an increased rating based upon the application of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, is not warranted.   No 
separate ratings under both DC 5003 and DC 5215 are available 
since both DCs contemplate limitation of motion.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Finally, the Board has considered whether the Veteran is entitled 
to a "staged" rating for her service-connected left wrist 
disability, as the Court indicated can be done in this type of 
case.  See Hart, supra.  However, upon reviewing the longitudinal 
record in this case, the Board finds that, at no time since the 
filing of the Veteran's increased rating claim in December 2006, 
has her left wrist disability been more disabling than as 
currently rated under this decision, as the subjective complaints 
and objective findings have been relatively consistent throughout 
the appeal period.  

In view of the foregoing, the Board finds that the disability 
rating currently assigned in this decision adequately reflects 
the clinically established impairment experienced by the Veteran.  
As such, the preponderance of the evidence is against the 
Veteran's claim for a disability rating higher than 10 percent 
for her service-connected left wrist disability and, thus, the 
benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Right Knee

Entitlement to service connection for right knee chondromalacia 
patella was established in May 1990, and the RO assigned a 
noncompensable disability rating pursuant to 38 C.F.R. § 4.71a, 
DC 5257, effective April 1988.  At that time, the RO noted that 
the objective evidence, including the radiographic evidence, 
showed normal appearance of the right knee, with full range of 
motion, complaints of some discomfort, and no evidence of 
instability, swelling, or deformity.  

In an August 2007 rating decision, the RO increased the Veteran's 
disability rating for service-connected chondromalacia patella to 
10 percent under DC 5257, based upon evidence of slight lateral 
laxity to varus and valgus stress in extension and flexion in the 
right knee joint.  In that rating decision, the RO also granted a 
separate 10 percent rating under DC 5010-5260, effective December 
2006, for arthritis of the right knee, based on X-ray evidence of 
arthritis in the right knee with pain and noncompensable 
limitation of motion.  Given this evidence, the RO assigned 
DC 5020-5260 to represent the evidence showing arthritis and 
limitation of extension in the right knee.  

In a November 2009 rating decision, the RO granted a temporary 
total rating of 100 percent, from February 10, 2009, pursuant to 
38 C.F.R. § 4.30, based upon evidence that the Veteran underwent 
surgery for service-connected right knee chondromalacia patella, 
which required at least one month of convalescence.  Thereafter, 
a 10 percent disability rating was assigned under DC 5257, 
effective April 1, 2009.  In that rating decision, the RO also 
granted a separate noncompensable disability rating for a 
surgical scar of the right knee under DC 7804, effective February 
2009.  

The Veteran has asserted that her service-connected right knee 
disability, to include chondromalacia patella, arthritis, and the 
surgical scar, warrants a higher disability rating.  The Board 
will proceed to evaluate her all of the effects of her service-
connected right knee disability under all potentially applicable 
diagnostic codes, including DCs 5010, 5257, 5260, and 7804.  

Under DC 5257, recurrent subluxation or lateral instability of 
the knee warrants a 10 percent disability rating when slight, a 
20 percent disability rating when moderate, and a 30 percent 
disability rating when severe.  

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Under DC 5260, a 10 percent rating is warranted for flexion 
limited to 45 degrees, a 20 percent rating is warranted for 
flexion limited to 30 degrees, and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 
percent rating is warranted for extension limited to 10 degrees, 
a 20 percent rating is warranted for extension limited to 15 
degrees, a 30 percent rating is warranted for extension limited 
to 20 degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, 
indicates that normal flexion of the knee is 140 degrees and 
normal extension of the knee is zero degrees.  

Review of the evidence reveals that the Veteran's service-
connected right knee disability is manifested by subjective 
complaints of constant pain, limited range of motion, giving way, 
locking, and occasional swelling and crepitus.  The Veteran has 
reported that she uses a cane to assist with stability.  The 
objective evidence reflects that the Veteran's right knee 
disability is manifested by degenerative joint disease, which was 
confirmed by X-ray in January 2007, and occasional laxity in the 
joint.  At the July 2007 VA examination, the Veteran's medial and 
lateral ligaments were unstable and there was slight laxity in 
the joint; however, her anterior and posterior cruciate ligaments 
were stable and there was no weakness in the joint.  At that 
time, the Veteran was able to demonstrate normal extension to 
zero degrees and flexion to 110 degrees, with pain, and the 
examiner stated that there was no additional limitation of motion 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination with repetitive use.  

At the March 2009, VA examination, the Veteran's medial, lateral, 
and cruciate ligaments were stable and there was no weakness in 
the knee.  She was able to demonstrate extension to eight degrees 
and flexion to 80 degrees, with pain, but the examiner stated 
that there was no additional loss due to pain, fatigue, weakness, 
lack of endurance, or incoordination with repetitive use.  

The evidence reflects that the Veteran underwent surgery on her 
service-connected right knee in February 2009.  As a result, the 
March 2009 VA examiner noted that there were two surgical scars 
located on the right knee, which were flat, non-tender, not 
painful, did not have any adhesions, and which did not result in 
any functional loss.  The scars measured 2 cm by 1.1 cm and 1.8 
cm by 1.1 cm.  

In evaluating the Veteran's right knee disability under DC 5257, 
the Board finds the most probative evidence supports a finding 
that the right knee disability is manifested by no more than 
slight instability throughout the entire appeal period.  As 
noted, the lay and medical evidence reflects that the Veteran 
experiences occasional laxity and instability in her right knee 
joint, as she has reported that she experiences occasional giving 
way in her right knee and the objective evidence shows 
intermittent evidence of instability and laxity in the right knee 
joint.  In addition, the Board notes that the objective evidence 
showing instability and laxity in the right knee reflects that 
only the Veteran's medial and lateral ligaments are unstable, 
while the anterior, posterior and posterior cruciate ligaments 
remain stable.  Based on the foregoing, the Board finds that the 
evidence supports a finding of no more than slight instability in 
the right knee and warrants no more than a 10 percent rating 
under DC 5257.  

The Board has considered whether a higher disability rating is 
warranted based upon limitation of motion of the right knee.  The 
Veteran has never demonstrated actual flexion limited to 45 
degrees and, thus, a compensable disability rating is not 
warranted under DC 5260.  However, the Veteran was only able to 
demonstrate extension to eight degrees at the March 2009 VA 
examination, which the Board finds more nearly approximates the 
level of disability contemplated by the 10 percent rating under 
DC 5261, i.e. flexion limited to 10 degrees.  

However, assigning an additional 10 percent rating under DC 5261 
would amount to pyramiding, given that the Veteran is currently 
assigned a 10 percent rating under DC 5010-5260, which was 
granted based upon arthritis manifested by noncompensable 
limitation of motion objectively confirmed by painful motion.  
See 38 C.F.R. § 4.14.  Therefore, as of March 2009, the Board 
finds that the 10 percent rating currently assigned under DC 
5210-5260 should be re-assigned under DC 5261, given the 
objective evidence of compensable limitation of extension.  A 
disability rating higher than 10 percent is not warranted under 
DC 5010 or 5261 because the Veteran's service-connected right 
knee disability does not involve two or more joint groups and the 
objective evidence does not reflect that the Veteran has ever 
demonstrated actual limitation of extension to 15 degrees.  
Therefore, the Board finds that a higher disability rating is not 
warranted under DCs 5010-5261.  

As noted above, the knee can be rated under the DCs applicable to 
limitation of motion (5260-5261).  Additionally, the "claimant's 
painful motion may add to the actual limitation of motion so as 
to warrant a rating under DC 5260 or DC 5261." VAOPGCPREC 9-98 
(August 14, 1998).   Such additional factors that could provide a 
basis for an increase have also been considered.   As noted 
above, actual limitation of flexion results in a 0 percent 
rating; actual limitation of extension results in a 10 percent 
rating.  However, it is not shown that the Veteran has any 
functional loss beyond that currently compensated.  See 38 C.F.R. 
§§ 4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202 (1995).

That is, the VA examination reports in 2007 as well as 2009 found 
no additional loss due to pain, fatigue, weakness, lack of 
endurance or incoordination with repetitive use.  Accordingly, 
these findings provide no basis for a higher rating based on DC 
5260-5261.  The Board notes that the Veteran has otherwise 
reported experiencing flare-ups of pain, variously described as 
monthly or daily that are manifested by increased limitation of 
motion and giving out.  While the VA examiners have been unable 
to estimate the Veteran's additional functional loss without 
resorting to speculation, the other medical reports demonstrate 
no findings regarding this contention.  In considering the 
limitation of motion, the Board considered the worst findings 
applicable of record.  Therefore, an increased evaluation is not 
warranted based on DCs 5260-5261 on application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, supra.  




If the evidence shows compensable limitation of both flexion and 
extension, two separate disability ratings may be assigned.   
VAOPGCPREC 9-2004.   Since a compensable limitation of motion of 
both flexion and extension is not shown, separate ratings are not 
warranted.

The Board has considered the Veteran's right knee disability 
under all other potentially applicable diagnostic codes.  
However, the preponderance of the evidence does not reflect that 
the Veteran has ankylosis of the knee, as she is able to 
demonstrate movement in all planes of excursion; nor does the 
evidence reflect that the Veteran's right knee disability is 
manifested by impairment of the tibia or fibula or genu 
recurvatum.  Therefore, DCs 5256, 5262, and 5263 do not assist 
the Veteran in obtaining a higher disability rating.  

The evidence reflects that, in February 2009, an MRI of the 
Veteran's right knee revealed a tear in the medial meniscus, with 
effusion into the joint, for which the Veteran underwent partial 
medial meniscectomy and chondroplasty.  Given this evidence, the 
Board has considered whether disability ratings should be 
assigned under DCs 5258, which provides that a 20 percent rating 
is warranted for dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint, or DC 
5259, which provides that a 10 percent rating is warranted for 
symptomatic removal of semilunar cartilage.  

As noted, the medical evidence reflects that the Veteran's right 
knee joint was manifested by joint effusion, as well as a torn 
and, thus, dislocated semilunar cartilage.  In addition, the 
Veteran has reported that she experiences locking and pain in her 
right knee.  Despite the foregoing, the Board notes that the 
Veteran's complaints of pain and locking due to dislocated 
cartilage and joint effusion were contemplated by the 10 percent 
rating assigned under DC 5010-5260.  Likewise, the Board finds 
that any symptoms attributable to the symptomatic removal of the 
Veteran's semilunar cartilage, including instability and pain, 
are contemplated by the 10 percent rating currently assigned 
under DCs 5257 and 5261.  Moreover, removal of semilunar 
cartilage (5259) and dislocated semilunar cartilage (5258) 
include loss of motion or pain on motion as part of the 
disability.  Therefore, these conditions contemplate the above 
regulations already.  A separate evaluation based on limitation 
of motion due to arthritis would be a violation of the rule 
against pyramiding.  VAOPGCPREC 9-98 (August 14, 1998).   
Therefore, the Board finds that separate disability ratings are 
not warranted under DCs 5258 or 5259 at any point during the 
appeal period, as the symptoms and functional impairment 
encompassed by those diagnostic codes are contemplated by the 
disability ratings previously and currently assigned for the 
Veteran's service-connected right knee disability and otherwise 
provide no basis for a higher rating.  

As noted, as a result of the Veteran's February 2009 surgery, the 
evidence reflects that he has two surgical scars on his right 
knee.  Under the applicable diagnostic codes, a 10 percent 
evaluation is warranted for scars other than on the head, face, 
or neck, where such are deep and cause limited motion in an area 
exceeding six square inches; for scars covering an area of 144 
square inches or greater where superficial and without resulting 
limited motion; for a superficial, unstable scar (characterized 
by frequent loss of skin covering the scar); or a superficial 
scar that is painful on examination.  38 C.F.R. § 4.118, DCs 7801 
to 7804 (2006).  Otherwise, scars will be rated on the limitation 
of motion of the affected part, under DC 7805.  

The Board notes that amendments were made to the criteria for 
rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 
54,708 (October 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 
7800 to 7805 (2010).  However, these amendments are only 
applicable to claims received on or after October 23, 2008.  
Therefore, because the Veteran's increased rating claim was 
received before October 2008, and she has not requested review of 
her service-connected right knee residual scars under the amended 
criteria, only the criteria in effect prior to October 2008 will 
be considered herein.  See Id.

In evaluating the Veteran's right knee scars under the applicable 
diagnostic codes, the Board notes that the weight of the evidence 
shows that the right knee scars are not deep, painful, or 
unstable.  Nor does the evidence show that the right knee scars 
cause limited motion or cover an area of 144 square inches or 
greater.  Therefore, because there are no symptoms or complaints 
which warrant a higher rating for the right knee scars, the Board 
finds that the preponderance of the evidence is against the grant 
of a higher, compensable rating for the service-connected right 
knee scars.  See 38 C.F.R. § 4.118, DC 7803 to 7805 (2006); see 
also Esteban, supra.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful 
review of the available diagnostic codes and the medical evidence 
of record, the Board finds there are no other DCs that provide a 
basis to assign an evaluation higher than the disability ratings 
currently assigned.  

The Board also finds that, because the lay and medical evidence 
regarding the Veteran's service-connected right knee disability 
has been relatively consistent throughout the pendency of the 
claim and appeal, a staged rating is not warranted in this case.  
See Hart, supra.  

In summary, and for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against the 
claim for a disability rating higher than 10 percent for the 
Veteran's service-connected right knee arthritis and 
chondromalacia patella due to instability, under DC 5257, or 
limitation of motion, under DCs 5010, 5260, and 5261, or any 
other potentially applicable diagnostic code.  The preponderance 
of the evidence is also against the grant of a compensable 
disability rating for the residual surgical scars on the service-
connected right knee.  Because the preponderance of the evidence 
is against the Veteran's increased rating claim, the benefit-of-
the-doubt is not for application.  See Gilbert, supra.  

Extra-schedular Consideration/TDIU

The Board notes that the Veteran has asserted that her service-
connected left wrist and right knee disabilities prevent her from 
securing and maintaining employment in her field of nursing.  
While this assertion raises a claim of entitlement to a total 
disability rating based upon individual unemployability due to 
service-connected disability (TDIU), the Board notes that this 
claim was addressed and denied in a rating decision dated May 
2010 and issued in June 2010.  While the RO addressed this issue 
in a separate rating decision, the Veteran lodged her complaints 
of unemployability in conjunction with the increased rating 
claims on appeal.  However, she did not and has not appealed the 
RO's denial of TDIU and, thus, the TDIU issue will not be 
addressed herein, as it is not currently before the Board.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  Disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2010).  To accord justice in 
an exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue. The Board acknowledges that 
the Veteran has testified regarding the variety of symptoms and 
the effects on her.  However, the Board also observes that, per 
the discussion above, the symptoms are squarely analyzed in the 
regular rating criteria. In short, the rating criteria 
contemplate not only the symptoms but the severity of the 
cumulative disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected disability. See 38 
U.S.C.A. § 1155 (West 2002) (Disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity).  For these 
reasons, referral for extraschedular consideration is not 
warranted.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, in a May 2007 preadjudicative letter, the RO notified the 
Veteran of the evidence needed to substantiate the claims for the 
increased ratings at issue.  This letter also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist her in obtaining and the evidence it 
was expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The appellant has substantiated her status as a 
Veteran.  She was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of the claims, in the May 2007 letter.

The Board also notes that since the claim to reopen service 
connection for a left knee disability has been reopened, VCAA 
analysis as to this issue is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to the claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim. 38 
C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's available service 
treatment records and all of the identified and available post-
service private and VA treatment records.  
In addition, the Veteran was afforded VA examinations in July 
2007 and March 2009.  Those examinations were adequate because 
they were performed by a medical professional based on a review 
of claims file, solicitation of history and symptomatology from 
the Veteran, and a thorough examination of the Veteran. Moreover, 
the resulting diagnoses and rationales were consistent with the 
examination and the record; the reports in conjunction with the 
other reports provide a sufficient basis on which to decide the 
issues on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).


ORDER

Having submitted new and material evidence sufficient to reopen 
the claim of entitlement to service connection for a left knee 
disability, the Veteran's claim for that benefit is granted to 
that extent only.

Entitlement to a disability rating in excess of 10 percent for 
service-connected residuals of left wrist Colles fracture, with 
arthrosis, is denied.  

Entitlement to a disability rating in excess of 10 percent for 
service-connected right knee arthritis is denied.  

Entitlement to a disability rating in excess of 10 percent for 
service-connected right knee chondromalacia patella is denied.  

Entitlement to a compensable disability rating for service-
connected residual right knee scars is denied.  


REMAND

As to the reopened claim of service connection for a left knee 
disability, the Board finds that a remand is necessary in order 
to obtain a medical opinion that addresses the likelihood that 
the Veteran's current left knee disability was incurred in or is 
otherwise related to her military service or service-connected 
disabilities.  

In making this determination, the Board notes that the service 
treatment records show the Veteran complained of left knee pain 
on one occasion in September 1978; however, the Veteran's 
complaints of pain were not associated with an underlying, 
chronic left knee disability, as X-rays revealed no evidence of 
abnormalities and there were no further complaints or treatment 
for a left knee disability.  Nevertheless, the June 1979 
separation examination reflects that the Veteran had 
chondromalacia of both knees and an August 1979 VA examination 
report reflects that objective examination of the Veteran's knees 
revealed sensitive patella bilaterally.  

The post-service medical evidence reflects that the Veteran was 
shown to manifest mild evidence of bilateral chondromalacia 
patella, characterized by grating and crepitation, in March 1988, 
and that the Veteran began to lodge complaints of progressive 
pain and difficulty in her left knee, which was variously 
diagnosed as degenerative joint disease, medial meniscus tear, 
and joint effusion.  

Despite the evidence of in-service complaints of pain, the 
evidence of continued post-service complaints of pain, the post-
service evidence of mild symptoms diagnosed as chondromalacia 
patella, and the post-service evidence of symptoms diagnosed as 
DJD, meniscus tear, and joint effusion, there is no medical 
opinion of record that addresses the likelihood that the 
Veteran's current left knee disability was initially manifested 
in service or is otherwise related to her military service.  The 
Board finds that a medical opinion addressing direct service 
connection is needed before a fully informed decision may be 
rendered in this case.  

Likewise, the Board finds that, while the evidentiary record 
contains a medical opinion that addresses whether the Veteran's 
current left knee disability is secondary to her service-
connected right knee disability, an additional medical opinion is 
needed in this regard.  Indeed, the physician who conducted the 
March 2009 VA examination stated that he could not offer an 
opinion as to whether the current left knee disability is the 
result of or aggravated by the service-connected right knee 
disability because the opinion would be speculative, as such 
knowledge is not available in the medical literature and there is 
no consensus expert opinion as to these matters.  

The Board accepts the March 2009 VA examination report as 
competent medical evidence; however, the Board notes that, while 
there may not be medical literature that specifically addresses 
the causal relationship between joint disabilities, it is not 
readily clear if the examining physician considered whether the 
facts and evidence presented in this case support a finding that 
it is at least as likely as not that the current left knee 
disability is secondary to the service-connected right knee 
disability.  Indeed, while the VA examiner is requested to 
provide a medical opinion based on his or her medical expertise 
and any available medical literature, the examiner's opinion 
should also take into consideration all procurable and assembled 
data reflected in the specific facts and evidence in each case.  
See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Therefore, based on the foregoing, the Board finds that a remand 
is necessary in order to obtain medical opinions that address the 
likelihood that (1) the Veteran's current left knee disability 
was incurred in or is otherwise related to her military service 
and (2) that the Veteran's current left knee disability was/is 
aggravated by, proximately due to, or the result of service-
connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.	Request that a physician knowledgeable in 
evaluating orthopedic disabilities review 
the claims file and provide answers to the 
following questions.  The claims file must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review is accomplished.  

a.	Is it at least as likely as not 
(i.e., a probability of 50 percent) 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
Veteran's current left knee 
disability (variously diagnosed as 
degenerative joint disease, medical 
meniscus tear, and joint effusion) 
was incurred in or is otherwise 
related to her military service.

b.	In answering the foregoing, the 
examiner should consider and address 
the evidence showing one complaint of 
left knee pain during service and the 
diagnosis of bilateral chondromalacia 
at separation from service.  The 
examiner should also consider and 
address the evidence showing 
continued complaints of left knee 
pain as early as two months after 
service.  

c.	Regardless of the answer to the 
foregoing questions, the examiner 
should also address whether it is at 
least as likely as not (i.e., a 
probability of 50 percent) or 
unlikely (i.e., a probability of less 
than 50 percent) that the Veteran's 
current left knee disability was/is 
aggravated by, proximately due to, or 
the result of her service-connected 
right knee disability.  The examiner 
should be informed that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition beyond its natural 
progression, as opposed to a 
temporary flare-up of symptoms.

d.	In answering the foregoing, the 
examiner should consider and address 
the lay and medical evidence of 
record that suggests that the Veteran 
has left knee pain after compensating 
for her right knee and that she puts 
more weight on the left knee because 
of her painful right knee.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


